NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted January 25, 2012
                                    Decided February 7, 2012

                                                Before

                                WILLIAM J. BAUER, Circuit Judge

                                 RICHARD A. POSNER, Circuit Judge

                                     ILANA DIAMOND ROVNER, Circuit Judge
          
No. 11‐1764

PEGGIE PORTER,                                       Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 10 C 1784
NEW AGE SERVICES CORPORATION
and PAUL S. WATFORD,                                 James B. Zagel,
      Defendants‐Appellees.                          Judge.



                                               O R D E R

        New Age Services fired Peggie Porter while she was on disability leave. Porter sued
New Age in federal court alleging violations of the Americans with Disabilities Act,
42 U.S.C. §§ 12111–12117, the Family and Medical Leave Act, 29 U.S.C. §§ 2601–2654, and
Illinois tort law. After filing her lawsuit, Porter filed a charge with the Equal Employment
Opportunity Commission, which the agency dismissed as untimely. The district court then
granted summary judgment for New Age on all of Porter’s claims. As relevant to this
appeal, the court found that Porter’s ADA claim was barred because Porter did not file a
timely EEOC charge. On appeal Porter argues only that her pending lawsuit should have
No. 11‐1764                                                                                Page 2

tolled the deadline for filing her EEOC charge; she asks that we remand the case to the
district court with instructions to apply the doctrine of equitable tolling. We affirm.

        In May 2009, Porter was working as a mental health counselor for New Age when her
son was murdered. Porter requested a leave of absence while she struggled with the depression
that followed, and New Age allowed her several months’ temporary disability leave. Several
months later, Paul Watford, New Age’s director of finance and administration, wrote to Porter
asking if she was able to return to work and telling her that New Age could not extend her
leave beyond September 30. Porter’s therapist replied, stating that Porter remained unable to
resume work and that he could not determine when she would be able to do so. In response,
New Age notified Porter in writing on October 5 that her employment would end on October
31.

        The parties agree that, absent tolling, Porter had until August 2, 2010, which is 300 days
from October 6 (the date New Age notified her of termination) to file her charge with the EEOC.
See Stepney v. Naperville Sch. Dist., 392 F.3d 236, 239 (7th Cir. 2004). In March 2010, instead of
filing such a charge, Porter sued New Age and Watford in federal district court, alleging that
she had been terminated because of her disability in violation of the Americans with Disabilities
Act and the Family and Medical Leave Act and raising a claim of intentional infliction of
emotional distress under Illinois law. New Age responded in April with several affirmative
defenses, including that Porter failed to exhaust her administrative remedies for the ADA claim.
Porter then retained counsel, Steven Lang, who appeared on her behalf two weeks before the
August 2 deadline for filing a charge on the ADA claim with the EEOC. But Porter did not file
any charge with the EEOC until a month after the August 2 deadline lapsed.

       New Age sought summary judgment, which the district court granted on all counts.
The court found that Porter’s ADA claim was barred because she failed to file a timely
charge with the EEOC. Although Porter argued that she was entitled to additional time
under the doctrine of equitable tolling, the court did not credit Porter’s claim that until
December 2009 her mental state left her unable to determine whether she had been injured
by an unlawful employment practice. The court noted that, even if it accepted Porter’s
explanation, Porter still did not file her EEOC charge for another nine months—a fact that
was “particularly glaring” given that Porter managed to file a lawsuit five months earlier
and New Age notified her shortly after she filed suit that she needed to exhaust her
administrative remedies. The district court further found that, as a private employer with
fewer than 50 employees, New Age was exempt from the requirements of the Family and
Medical Leave Act. Finally, the court found that Porter’s emotional distress claim was
preempted by the Illinois Human Rights Act, 775 ILCS 5/1‐101, which preempts all state
common‐law claims seeking redress for injuries arising from disability discrimination.
No. 11‐1764                                                                                    Page 3

        On appeal Porter argues that the district court erred in failing to “apply or consider” her
argument that the statute of limitations for filing her ADA charge should have been tolled
during the time her lawsuit was pending. She urges that filing this lawsuit is equivalent to filing
an EEOC charge in the wrong venue and that the administrative deadline was therefore subject
to equitable tolling. She asks us to remand with instructions to the district court to apply the
doctrine of equitable tolling. (She does not contest summary judgment on her remaining claims
under the Family and Medical Leave Act or state law.)

         The requirement that a plaintiff timely file an administrative charge with the EEOC
serves two purposes: it promotes the prompt and less costly resolution of the dispute by
settlement or conciliation and ensures timely notice to the employer of the grievance. Teal v.
Potter, 559 F.3d 687, 691 (7th Cir. 2009). Porter’s argument that we should excuse her ignorance
of the filing deadline is unconvincing because she does not identify any legitimate reason for
her delay. In discrimination cases equitable tolling extends filing deadlines in only three
circumstances: when a plaintiff exercising due diligence cannot within the statutory period
obtain the information necessary to realize that she has a claim, see Jones v. Res‐Care, Inc., 613
F.3d 665, 670 (7th Cir. 2010); Hentosh v. Herman M. Finch Univ. of Health Sci./The Chicago Med.
Sch., 167 F.3d 1170, 1175 (7th Cir. 1999); when a plaintiff makes a good‐faith error such as timely
filing in the wrong court, see Threadgill v. Moore U.S.A., Inc., 269 F.3d 848, 850 (7th Cir. 2001); or
when the defendant prevents a plaintiff from filing within the statutory period, see id. at 850
(citing Irwin v. Department of Veterans Affairs, 498 U.S. 89, 96 (1990)).

        These circumstances do not apply here. Porter was aware of the basis for her claim as of
March 2010, when she filed this lawsuit. And New Age did not prevent her from filing a timely
administrative charge—indeed, the company notified her that she needed to do so more than
four months before the charge‐filing limitations period expired. That leaves the excuse of a
good‐faith filing in the wrong venue. But that excuse is unavailing because Porter was
represented by counsel before the EEOC filing deadline, making Porter an undeserving
candidate for tolling. See Dell v. Bd. of Educ., Tp. High School Dist. 113, 32 F.3d 1053, 1061–62 (7th
Cir. 1994) (ruling that representation by counsel defeats plaintiffs’ argument that they did not
know of filing deadline). See also Lee v. Cook County, Ill., 635 F.3d 969, 973 (7th Cir. 2011) (“A
lawyer’s ineptitude does not support equitable tolling.”); Jackson v. Rockford Hous. Auth., 213
F.3d 389, 397 (7th Cir. 2000) (“[T]he negligence of the party invoking the doctrine can tip the
balance against its application.”) (internal quotation and citation omitted); Cada v. Baxter
Healthcare Corp., 920 F.2d 446, 452 (7th Cir. 1990) (noting that an EEOC complaint can be
prepared within days).

          Porter invokes Burnett v. New York Central Railroad Co., 380 U.S. 424 (1965), and Morgan
v. Washington Mfg. Co., 660 F.2d 710 (6th Cir. 1981), to advance her argument for equitable
tolling, but her reliance on these cases is misplaced. Burnett involved a plaintiff who had
mistakenly sued under the Federal Employers’ Liability Act in a state instead of federal court.
Although the statute of limitations had expired by the time the plaintiff refiled in federal court,
No. 11‐1764                                                                                                                          Page 4

the Supreme Court determined that the error in venue had not thwarted any congressional
purposes behind the deadline, so it allowed equitable tolling. Burnett, 380 U.S. at 429. Similarly,
in Morgan the Sixth Circuit held that equitable tolling was appropriate when the plaintiff
mistakenly filed a timely sex‐discrimination charge with the Department of Labor, which
forwarded the complaint to the EEOC, where it arrived shortly after the filing deadline. See
Morgan, 660 F.2d at 711–12. Central to the court’s reasoning was that none of the purposes of the
filing deadline was offended, given the plaintiff’s apparent diligence, the absence of prejudice to
the defendant, and the fact that the Labor Department had jurisdiction in some areas of
employment discrimination. See id. at 712.

        Here, however, Porter’s disregard of the EEOC charge deadline undermined the
important and congressionally mandated goal that the EEOC facilitate conciliation and
settlement before Porter launched her potentially expensive and time‐consuming litigation in
court. See Hampton v. Ford Motor Co., 561 F.3d 709, 715 (7th Cir. 2009); Doe v. Oberweis Dairy, 456
F.3d 704, 708–09 (7th Cir. 2006). Although Porter is correct that New Age received notice of her
claim within the statutory period, timely notice addresses only one of the two purposes of the
exhaustion requirement. By bypassing the administrative process and proceeding directly to
court, Porter forced a court and New Age to address claims that might have been resolved more
economically by the EEOC. She cites no authority, and we have found none, for the novel
proposition that a counseled litigant can use equitable tolling to disregard the congressional
goal of conciliation before litigation.

                                                                                                                                 AFFIRMED.